Citation Nr: 0704099	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a valvular heart 
disorder. 

3.  Entitlement to service connection for arthritis. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for swollen joints. 

5.  Entitlement to a compensable initial rating for a nasal 
fracture with nasal deformity.  

6.  Entitlement to an initial rating in excess of 10 percent 
for chronic right sphenoid sinusitis.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served with the Nebraska Army National Guard from 
October 1954 to August 1962, with service to include periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Lincoln, Nebraska (hereinafter RO).  The issue of 
entitlement to a compensable initial rating for a nasal 
fracture with nasal deformity was remanded by the Board for 
additional development in January 2004.  This issue is now 
ready for appellate review as the RO has completed the 
development requested by the Board.  


FINDINGS OF FACT

1.  A back disorder, valvular heart disorder, or arthritis is 
not shown during a period of military service.  

2.  The competent medical evidence does not show a current 
back disorder, valvular heart disorder, or arthritis that is 
related to a period of military service. 

3.  The veteran's claim for entitlement to service connection 
for swollen joints was denied by a Board decision dated in 
January 2004.


4.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for swollen joints, does not raise a reasonable 
possibility of substantiating the claim.    

5.  Residuals of a nasal fracture do not include a 50 percent 
obstruction of the nasal passages on both sides or the 
complete obstruction on one side. 

6.  Disability due to sinusitis does not include three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2006). 

2.  A valvular heart disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2006). 
  
3.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5013A, 5107 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2006). 
4.  The January 2004 Board decision that denied service 
connection for swollen joints is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003). 

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for swollen joints is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  The criteria for a compensable initial rating for a nasal 
fracture with nasal deformity are not met.  38 U.S.C.A. 
§§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2006).    
 
7.  The criteria for an initial rating in excess of 10 
percent for chronic right sphenoid sinusitis are not met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, DC 6514 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran' claims on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, multiple letters, most recently dated in 
March 2006, satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The term "active military, naval, or air service" includes:  
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  
Presumptive periods, such as those pertaining to establishing 
service connection for cardiovascular disorders and 
arthritis, do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  The veteran's 
military records reflect service with the Nebraska Army 
National Guard, with periods of ACDUTRA and INACDUTRA.  

38 U.S.C.A. § 101(24) was amended by the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
to additionally include within the definition of "active 
duty" any periods of INACDUTRA which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. § 3.6 was also amended to 
reflect this change.  See 66 Fed. Reg. 184, pp. 48558-48561 
(effective November 1, 2000).

The medical records from the veteran's military service, to 
include reports from examinations and medical histories 
completed in October 1954, January 1956 and January 1960, do 
not reflect any evidence of a back disorder, heart disorder, 
or arthritis.  The first evidence of these conditions is 
demonstrated on post service medical records dated over three 
decades after the veteran's military service.  The extended 
period between the veteran's military service and the first 
evidence of the conditions for which service connection is 
claimed weighs against the veteran's claims.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

A May 2003 private medical report from K. L. V., M.D., gave a 
history of heart disease, and degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  Dr. V. 
indicated that the veteran reported that he had been 
hospitalized in service.  Dr. V. stated in his May 2003 
opinion that "the only way to assess whether [his current 
medical problems] are service connected is to review his 
military records."  An August 2004 report from Dr. V. 
indicates that the veteran had arthritis of his knees and 
"other joints."  Dr V. reported that he had not reviewed 
the veteran's service medical records, but opined that "his 
arthritis, by history, may be service connected given the 
fact that [the veteran] relates a history of prior 
hospitalizations while in the service and with joint 
swelling."  However, Dr. V.'s opinions in May 2003 and 
August 2004 were based on an incorrect factual predicate; 
that is, the veteran's statements that he was hospitalized in 
the military for swelling in his joints.  See LeShore v. 
Brown, 8 Vet. App. 409 (1995) (finding that the filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.).  In the instant case, there is no 
evidence that the veteran was hospitalized while in service 
for swelling of the joints, arthritis, heart disease, or a 
back disorder.
 
As for the veteran's assertions that his back disorder, 
valvular heart disorder, and arthritis are related to 
service, and his brother's assertion that arthritis is 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

As such, the fact remains that there is no competent evidence 
linking any back disorder, heart disorder, or arthritis to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of these disorders is more than three decades after his 
period of service had ended.  See Mense, 1 Vet. App. 356.  As 
there is no competent evidence which provides the required 
nexus between military service and any back disorder, heart 
disorder, or arthritis, service connection for these 
disorders is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

In short, the Board finds the preponderance of the evidence 
is against the veteran's claims for service connection for a 
back disorder, valvular heart disorder, and arthritis for the 
reasons stated above.  As such, the benefit of the doubt 
doctrine is inapplicable, and these claims must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990). 

B.  New and Material Evidence Claim 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

The evidence before the Board at the time of the January 2004 
Board decision included the veteran's service medical 
records.  These records do not contain any reference to 
swollen joints, nor are there any other records from service 
reflecting treatment for swollen joints.  In October 1954, 
January 1956, and January 1960 Reports of Medical History, 
the veteran denied experiencing swollen or painful joints.  
The post service evidence included private and VA clinical 
records dated from 2001 reflecting treatment for several 
disabilities, including swollen joints.  None of this 
evidence related swollen joints to the veteran's military 
service.  

Evidence submitted since the January 2004 Board decision 
includes the reports from Dr. V. dated in May 2003 and August 
2004.  As noted above, Dr. V. stated in his May 2003 opinion 
that "the only way to assess whether [his current medical 
problems] are service connected is to review his military 
records."  An August 2004 report from Dr. V. indicates that 
the veteran had arthritis of his knees and "other joints."  
Dr V. reported that he had not reviewed the veteran's service 
medical records, but opined that "his arthritis, by history, 
may be service connected given the fact that [the veteran] 
relates a history of prior hospitalizations while in the 
service and with joint swelling."  

Although Dr. V. had been treating the veteran at the time of 
his opinions, there is no indication that he formed these 
opinions on a basis separate from the veteran's recitation of 
his service background.  Dr. V. stated that he had not 
reviewed the veteran's service medical records, which would 
have enabled him to form an opinion as to service connection 
based on independent grounds.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  As noted above, the basis upon which 
these opinions were formed was on an incorrect factual 
predicate.  The Board does not doubt the honesty of Dr. V.  
The presumption of credibility does not come into play.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Rather the 
issue here is the basis upon which Dr. V.'s statements were 
made, i.e., the veteran's own account of his medical history 
and service background.  On the facts presented, the Board 
finds that Dr. V.'s statements are not "material" evidence.  
See Elkins v. Brown, 5 Vet. App. 474 (1993).

Accordingly, the additional evidence of record does not raise 
a reasonable possibility of substantiating the claim, and the 
claim of entitlement to service connection for swollen joints 
is not reopened.  Moreover, as new and material evidence to 
reopen the veteran's finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Increased Rating Claims 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that the increased rating claims on 
appeal are based on disagreement with the assignment of an 
initial rating for each disability following an initial award 
of service connection for that disability.  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999); Francisco, 7 Vet. App. at 
58.  

A nasal fracture with nasal deformity was granted service 
connection by a rating decision dated in April 2002, and a 
noncompensable evaluation was assigned.  38 C.F.R. § 4.31 
(2006).  A 10 percent rating for post traumatic deviation of 
the nasal septum requires a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  


A service medical record dated in August 1958 reflects the 
veteran undergoing straightening for a fractured nose 
sustained in a boxing match.  The post-service evidence 
includes a July 2001 VA treatment record that showed the 
septum to be deflected to the left, with more than a 75 
percent obstruction on the left nasal airway.  Thereafter, 
the veteran was afforded a VA examination of his nose in June 
2004 that showed a 20 percent narrowing of the right nasal 
passage.  A VA examination of the nose in April 2005 showed 
no nasal obstruction.  As there is otherwise no clinical 
evidence showing that there is a 50 percent obstruction of 
the nasal passages on both sides or complete obstruction of 
one side, entitlement to a compensable rating under 
Diagnostic Code 6502 cannot be granted at any time subsequent 
to the effective date of the initial rating, January 18, 
2002.  See Fenderson, 12 Vet. App. at 119 (1999); 38 C.F.R. 
§§ 3.400, 4.31 (2006).  

Chronic right sphenoid sinusitis was granted service 
connection by a rating decision dated in May 2005, and a 10 
percent evaluation was assigned under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6514.  This rating 
contemplates sinusitis for one or two incapacitating episodes 
per year of sinusitis requiring prolonged, lasting four to 
six weeks, antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged, lasting 
four to six weeks, antibiotic treatment, or; more than six 
non-incapacitating episode per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  By regulation, an "incapacitating" episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.

The April 2005 examination noted that the veteran does not 
take any medication for his sinusitis, nor was he receiving 
any other treatment for sinusitis.  The veteran also denied 
having any episodes of sinusitis that require bed rest, and 
the examination at that time showed no purulent discharge or 
crusting.  As there is otherwise no objective evidence 
demonstrating that the criteria for a 30 percent rating are 
met, a rating in excess of 10 percent cannot be granted at 
any time subsequent to the effective date of the initial 
rating, January 18, 2002.  See Fenderson, 12 Vet. App. at 119 
(1999); 38 C.F.R. §§ 3.400, 4.31 (2006).   


In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to these disorders, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Finally, in finding that entitlement to increased ratings are 
not warranted, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims for increased 
ratings, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a back disorder is denied. 

Service connection for a valvular heart disorder is denied. 

Service connection for arthritis is denied. 

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for swollen joints is denied.  

A compensable initial rating for a nasal fracture with nasal 
deformity is denied.  

An initial rating in excess of 10 percent for chronic right 
sphenoid sinusitis is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


